Citation Nr: 1413287	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-13 761	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota 

THE ISSUES

1  Entitlement to nonservice-connected death pension benefits.

2.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran had active military service from November 1957 to November 1961.  He died in September 2009, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 administrative decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  The Veteran's service from November 1957 to November 1961 does not constitute active military service during a period of war.

2.  At the time of his death, the Veteran had no claims pending before VA and there were no due, but unpaid, benefits to which he was entitled under existing ratings or decisions. 



CONCLUSIONS OF LAW

1.  The criteria for eligibility for nonservice-connected death pension benefits have not been met as a matter of law.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203 (2013).

2.  The criteria for entitlement to accrued benefits have not been met as a matter of law.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will notice and assistance to aid a claimant in substantiating a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  When the law, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002) VCAA not applicable to nonservice-connected pension claim in which the law governing periods of war and not the evidence was dispositive).  See also 38 C.F.R. § 3.159(b)(3)(ii) (holding that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (holding that VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

The outcome of this case is controlled by the dates of the Veteran's service.  Those dates are not in dispute and the law is controlling.  Further consideration of the VCAA is therefore not required.  


I.  Nonservice-Connected Pension Benefits

The appellant seeks entitlement to nonservice-connected pension benefits as the surviving spouse of the deceased Veteran.  

Nonservice-connected death pension is payable to the surviving spouse of a Veteran of war who has the requisite wartime service or who was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. §§ 1521, 1541.  To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the claimant must be a Veteran of war who served active military, naval or air service during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.1, 3.2. 

VA's defined periods of war are listed in 38 C.F.R. § 3.2.  The Korean conflict is defined as the period beginning on June 27, 1950, and ending on January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f); see also 38 U.S.C.A. § 101(29)(A), (B).  The constitutionality of this eligibility requirement has been upheld.  Fisher v. West, 11 Vet. App. 121, 123-124 (1998).

VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for nonservice-connected pension benefits by a claimant whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As noted in the Introduction, the Veteran served from November 1957 to November 1961.  The Board notes that the appellant has not disputed these dates of service.  The claims file also contains a service department certification that there was no objective evidence to substantiate the Veteran's service in the Republic of Vietnam.  See VA Form 3101, dated September 13, 2010.  

In this case, the Veteran's active military service falls within the peacetime period between the Korean conflict and the Vietnam era.  See 38 C.F.R. § 3.2 (e)(f).  Whereas the law recognizes February 28, 1961, as the initial onset date for wartime service associated with the Vietnam era, this provision applies only to a veteran who served in the Republic of Vietnam during that period.  See 38 C.F.R. § 3.2 (f).  The Veteran, while commencing his active duty service in November 1957, did not serve in Vietnam.  Also his service concluded in November 1961, almost three years before the Vietnam era recognized period of war for all veterans, regardless of where they had service.  Consequently, the prerequisite of service during a recognized period of war is not met.  As a result, there is no legal or factual basis for allowance of a nonservice connected death pension.  Thus, the Board must deny the appeal.  38 U.S.C.A. § 1521(j).

The appellant now argues that her husband did in fact serve in the Republic of Vietnam as he was awarded a Purple Heart for injuries sustained during that war.  See January 2011 Notice of Disagreement and VA Form 9, received in May 2011.  In support of her claim she has provided a photocopy of a DD 214 which lists several awards and decorations including the Purple Heart.  

However also of record is an official copy of the Veteran's DD Form 214 that the RO obtained from the service department in February 1968, which shows that he only received a Good Conduct Medal.  A further comparison between the official DD Form 214 and the recently submitted copy from the appellant shows other glaring inconsistencies, which can only lead one to conclude that this is not a true and correct copy of the Veteran's DD Form 214.  For example, the copy of the DD Form 214 provided by the appellant reflects that the Veteran also received the Southwest Asia Service Medal, which recognizes military service members who served during the Persian Gulf War.  This medal would not have been awarded for Vietnam service and there is no indication that the Veteran had any additional period of service after November 1961.  Therefore, the Board finds that the official DD Form 214, obtained from the service department in 1968, provides the most authoritative certification regarding the nature of the Veteran's service and must be accepted as binding on the VA.  See 38 C.F.R. § 3.203; Duro supra.  The Board finds that it is also bound by the service department certification that the Veteran did not have service in the Republic of Vietnam.  Id.  

That said, given that the Veteran's active service occurred during a peacetime, the threshold requirements for eligibility for VA death pension benefits, are not met and the appellant's claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.


II.  Accrued Benefits

The appellant also seeks entitlement to accrued benefits as the surviving spouse of the deceased Veteran. 

Accrued benefits are periodic monetary benefits to which a payee was entitled at the time of his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a) (2013).  Accrued benefits may be paid upon the death of a Veteran to the Veteran's spouse.  38 C.F.R. § 3.1000(a)(1).  The application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

In this case, the Veteran died in September 2009 and the appellant filed a timely application for accrued benefits in February 2010.  However, the record shows that there was no claim for VA benefits pending at the time of his death.  Thus, the Board finds that the appellant is not entitled to accrued benefits.  Again, because the law and not the evidence is dispositive of this claim, the claim must be denied for lack of legal merit.  See Sabonis, 6 Vet. App. at 430. 


ORDER

Entitlement to nonservice-connected death pension benefits is denied. 

Entitlement to accrued benefits is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


